                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

DAVID BEALL                                      §

VS.                                              §      CIVIL ACTION NO.        9:18-CV-2

DR. RICHARD TRACY, ET AL.                        §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff David Beall, a prisoner previously confined at the Diboll Correctional Center,

proceeding pro se and in forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983

against Dr. Richard Tracy, Janet Haney, Ganata Christian, and Kim Smith.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting the defendants’ motion for summary judgment.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 43) is ADOPTED.
Defendants’ motion for summary judgment (document no. 32) is GRANTED. A final judgment will

be entered in this case in accordance with the Magistrate Judge’s recommendation.

              So ORDERED and SIGNED September 25, 2019.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge




                                               2
